Citation Nr: 1420441	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dermatitis on all four extremities ("skin disability"). 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an unspecified skin condition (claimed as scarring), as secondary to non-service connected bladder cancer ("scarring disability").  

5.  Entitlement to service connection for an unspecified dental condition, to include as related to in-service radiation exposure, for the purposes of compensation and VA outpatient dental treatment ("dental disability").  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for testicular cancer, seminoma of the testes with right orchiectomy (claimed as soft tissue sarcoma), to include as due to in-service exposure to herbicides.  

9.  Entitlement to a special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.F.O.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from February 1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claim has been transferred back to the RO in St. Petersburg, Florida.  

In February 2014, the Veteran testified before the Board of Veteran's Appeals via videoconference at a hearing that was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The Veteran claims entitlement to service connection for scarring, as secondary to bladder cancer.  However, the Veteran is not service connected for bladder cancer and there is no claim for bladder cancer currently before the Board.  However, during the Veteran's hearing it appears as if he will be filing a claim for bladder cancer (but this is not clear).  As a result, the Board must deny the Veteran's claim for entitlement to service connection for scarring as secondary to bladder cancer and is referring to the RO the Veteran's claim for direct service connection for bladder cancer.  


FINDINGS OF FACT

1.  A skin disability was not manifested in active service and is not otherwise etiologically related to a period of active service.  

2.  The Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any point during the appeal period.  

3.  The Veteran is not diagnosed with PTSD as the result of a stressor from active service.  

4.  An acquired psychiatric disorder other than PTSD, to include depression, mood disorder and anxiety was not manifested in active service; any current psychiatric disorder is not otherwise etiologically related to such service.  

5.  The Veteran is not service connected for bladder cancer; thus, there is no legal basis for entitlement service connection for scarring as secondary to bladder cancer.  

6.  A dental disability was not manifested in active service and any current dental disability is not otherwise etiologically related to such active service, to include radiation exposure and does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment.  

7.  Hypertension was not manifested in service, has not been productive of symptoms continuously since service, or to a compensable degree within one year of service discharge, and any current hypertension is not otherwise etiologically related to such service.  

8.  The competent evidence of record does not indicate that the Veteran has been diagnosed with sleep apnea at any point during the pendency of this appeal.  

9.  The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.  

10.  Testicular cancer was not manifested in active service, manifested within one year of service, and is not other otherwise etiologically related to such active service, to include herbicide exposure.  

11.  The evidence shows that the appellant has not lost a creative organ as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

4.  An acquired psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for scarring, as secondary to bladder cancer have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

6.  The criteria for service connection for a dental disability for purposes of both compensation and VA outpatient treatment have not been met.  38. U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).  

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

8.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

9.  Testicular cancer was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

10.  The criteria for entitlement to special monthly compensation based on loss of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Skin Disability 

Service treatment records reveal that the Veteran was treated in October 1968 for cellulitis of the right foot and given an antibiotic treatment.  At the time, he was in the hospital for seven days and then placed on light duty for a week.  On the Veteran's July 1970 Report of Medical Examination his skin was evaluated as being clinically normal.  On his July 1970 Report of Medical History the Veteran reported that he did have a skin disease.  He states that he had rashes while stationed in Southeast Asia, but that he treated the rash himself, leading the Board to believe that any skin disability during service was resolved prior to discharge, providing factual evidence against this claim.  

The Veteran was afforded a VA examination related to his skin disability in April 2011.  At the examination, the Veteran complained of an intermittent rash on both his hands and feet with a burning sensation on both lower extremities that this has been intermittently occurring for years.  The examiner noted that the Veteran sought treatment for his condition during the previous 12 months and that the Veteran was diagnosed with dermatitis and prescribed a topical steroid cream.  The examiner was asked to give an opinion on the etiology of Veteran's skin disability.  The conclusion was that it is less likely as not that his dermatitis is caused by or is a result of the Veteran's in-service cellulitis.  The examiner based his conclusion on the fact that the cellulitis was resolved in service with an antibiotic treatment, there was no chronicity noted after service, the Veteran's current symptoms are different from cellulitis, and the dermatitis is located on all four extremities and caused by atopic dermatitis and not cellulitis.   

At the Veteran's hearing, he testified that he went to see a dermatologist after he was discharged from the military that treated him for his skin disability; however, the Veteran has not submitted any treatment records from a dermatologist.  The Veteran also testified that his condition could have been brought on by heat exposure during service.  

Even if the Board assumes that the Veteran was seen for the skin problem shortly after service, and while the Board is sympathetic to the Veteran's condition, there is insufficient evidence of record to establish a nexus between the Veteran's currently diagnosed dermatitis and an in-service event, injury or incident.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report that he had a foot rash in service and that he currently has a skin rash on his four extremities.  However, the Veteran is not competent to provide a diagnosis or an etiology of this current disorder related to service decades ago.  

Simply stated, the Veteran does not have the medical knowledge to state that the skin problem he had in service is his current problem, rather than just a problem that resolved in service or soon after.

As a result, the Board must rely on the opinion and rationale provided by the VA examiner as to the etiology of his currently diagnosed skin disability.  

Further, there is no evidence of record supporting continuity of symptomatology.  In fact, the opposite is the case:  Post-service treatment records from Mount Carmel Medical Center from August 1979 to October 1980 show no treatment for a skin disability.  A treatment note from July 2007 states that the Veteran was treated for dermatitis and given Valisone lotion for treatment.  The Veteran's diagnosis and treatment is more than 36 years after discharge from service.  This significant lapse in time between service and the first manifestations of a skin disability weighs against the Veteran's claim that his in service cellulitis and current diagnosis of dermatitis are related.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board finds that the Veteran's dermatitis is not related to his in-service cellulitis and direct service connection for his skin disability is not warranted. Further, despite the Veteran's assertions, there is no evidence of continuity of symptomatology.  The evidence of record does not etiologically link his currently diagnosed dermatitis to his period of active service and the evidence of record shows that the Veteran's first treatment for his skin condition was in 2006, more than 36 years after discharge.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Presumptive Service Connection for a Skin Disability 

As the Veteran served during Vietnam and notice from the National Personnel Records Center verify that the Veteran had active service in Vietman from August 1969 to August 1970, exposure to Agent Orange is conceded.  38 C.F.R. § 3.307 (a)(6)(iii) (2013).  

However, presumptive service connection is not applicable to the Veteran's claim of service connection for his skin disability, as this disability is not one of the disabilities listed in 38 C.F.R. § 3.309(e) that qualifies for presumptive service connection.  See also 38 U.S.C.A. § 1116(a).  Furthermore, there is no competent evidence, to include a medical opinion or scientific medical evidence, linking the Veteran's skin disability to herbicide exposure.  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41,442, 41,449  and 57,586, 57,589 (1996) (the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).
Hearing Loss

The Veteran contends he suffers from bilateral hearing loss disability due to acoustic trauma suffered during active service.  The Veteran's military occupational specialty was as an aircraft repairman and thus military noise exposure is conceded.  

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).
Upon review, service medical records are negative for a bilateral hearing loss disability.  During service, the Veteran's hearing was evaluated on several different occasions and the results are noted below.  

Entrance Examination January 1967: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0

0
LEFT
0
-5
-10

-5

Audiogram Examination from October 1967: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
10
5
5
5
5

Audiogram Examination from November 1969: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
10
LEFT
20
15
20
30
20

Separation Examination July 1970: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15

Upon review, service medical records are negative for a bilateral hearing loss. Post service medical evidence includes the report of a March 2010 VA audiology examination.   

Audiogram Examination from March 2010: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
15
15
5
25
25

Speech audiometry revealed speech recognition ability of 96 in the right ear and 100 in the left.  

After examining the Veteran and reviewing his claims folder, the examiner at the March 2010 examination concluded that the Veteran did not have hearing loss, and that the Veteran's hearing was clinically normal, providing highly probative evidence against this claim.   

The examiner opined that it is less likely as not that Veteran's hearing loss is caused by or a result of military noise exposure.  The examiner based his opinion on the following rationale.  The Veteran had normal hearing in both ears at separation; however, significant threshold shifts were indicated to support exposures to military noise.  Further, the examiner cited a study on military service and noise exposure from the Institute of Medicine from 2005 stating that there was no scientific evidence to support delayed onset of noise induced hearing loss 

While the Veteran's hearing may not be what is once was, the report of the March 2010 VA examination clearly shows the Veteran does not suffer from hearing loss of either ear for VA purposes (it is within a range of "normal").  See 38 C.F.R. § 3.385.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss for VA purposes at any point during the pendency of the current claim. 

The Board acknowledges that the Veteran himself has claimed that he suffers from bilateral hearing loss as a result of his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313   (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365   (1995).

A key element for any grant of service connection is a finding of a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.

PTSD

The Veteran initially submitted a claim of service connection for PTSD.  See June 2007 VA Form 21-526.  As the Veteran has been diagnosed with psychiatric disorders other than PTSD, Board has expanded the issue on appeal to include all acquired psychiatric disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).  As the claims for PTSD and other acquired psychiatric disorders involve different regulations and evidentiary requirements, the Board has further separated the issues as reflected above.

The Veteran asserts that he suffers from PTSD as due to in-service stressors.  Specifically, he asserts that he was exposed to dead bodies while in service, he was fearful of his life during raids and attacks on his base, he experienced mortar attacks on his base, witnessed a murder in service and saw foreign troops with "kill trophies" attached to their person.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

However, if, as in the present case, the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to his "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

A review of the Veteran's service treatment records show that he was not diagnosed with PTSD in-service.  A review of the Veteran's post service medical records show treatment for several different psychiatric disorders.  Further, the record contains a difference of opinion as to whether the Veteran's psychiatric symptomatology supports a diagnosis of PTSD.  For example, a May 2008 VA Mental Health Consult completed by a psychiatrist found the assessment was consistent with the presence of PTSD, and assigned an Axis I diagnosis of PTSD.  However, no opinion on etiology was provided.  However, a May 2011 VA examination report did not diagnose the Veteran with PTSD.  Even though the Veteran reported stressors related to fear of hostile military or terrorist activity that met Criterion A for PTSD, the Veteran denied problems related to his time Vietnam.  No symptoms were reported to the examiner.  

In deciding whether the Veteran has a current diagnosis of PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In May 2008, the Veteran reported to the VA for a mental health consult.  At the time, the Veteran reported that he was doing well on Prozac for the past 1.5 years, but that he was under stress from his medical problems, his separation from his wife, his move to Florida, and his new job.  He reported a history of significant flashbacks of violence he witnessed and participated in during the Vietnam War, but denied any history of nightmares.  The Veteran further reported that he was treated in 1990's for depression and PTSD and lifelong history of labile moods describing hypo vs. mild manic episodes with periods of depression.  At the May 2008 consult, he told the examiner that he wonders whether he has bipolar disorder.  At the end of the consult, the Veteran was diagnosed with PTSD, Dysthymia, Anxiety disorder, not otherwise specified, and cyclothymia.  The Veteran was continued on Prozac and encouraged to follow up in six months.  Significantly, an etiology opinion regarding this Veteran's PTSD diagnosis was not provided at the consult and thus, this diagnosis is of limited value.  

In May 2011, the Veteran was sent for a VA evaluation for PTSD.  At this examination, the Veteran's previous psychiatric treatment was reviewed and the examiner discussed the Veteran's outpatient treatment for a mental disorder at the Pasco VA from May 2008 to April 2009.  The report states that the Veteran was treated for depression and anxiety symptoms with Prozac with positive results and that his stressors were separation/divorce, a move to Florida, and new job as well as medical problems.  The examiner also reported that the Veteran had treatment at the VA in Martinsburg for depression related to his general medical condition as well as a history of problems from Vietnam.  However, the Veteran was not diagnosed with PTSD while receiving care at the Martinsburg VA, but instead with a mood disorder related to a diagnosis of testicular cancer.  See May 2011 VA PTSD Examination; see also March 2007 Psychiatry Consult.   

At the May 2011 examination, the examiner reviewed the Veteran's current symptoms and specifically asked about Vietnam.  The Veteran reported that when he was initially discharged he had problems with nightmares, intrusive thoughts, hypervigilance, and startle response.  However, he reported that currently these thoughts have more or less disappeared and does not feel that he has a problem with startle response now.  The Veteran denied any history of suicide attempts but states that he did have suicidal ideations at the time of his testicular cancer diagnosis.   As mentioned above and reported by the Veteran at his hearing, he does have PTSD stressors that meet the criteria for PTSD in the DSM-IV; however, the examiner states that Veteran denied any problems related to his time in Vietnam and did not meet any of the other criterion.  

Finally, the examiner concluded that the Veteran did not meet the criteria for PTSD for the following reasons.  During the examination, the Veteran denied any symptoms of PTSD.  Even though he experienced certain stressors in Vietnam, the Veteran is currently not bothered by these thoughts or images.  Lastly, the Veteran was diagnosed with acquired psychiatric disorders, other than PTSD.  The examiner based his opinion on the following rational.  The long-term focus of the Veteran's treatment has been for anxiety and depression due to his general medical condition.  The Veteran's symptoms are well controlled with Prozac, but he did report some impatience and irritability at times as well as sleep impairment.  However, this symptoms are not combat related.  His nightmares are not of Vietnam and he has a shortened sleep cycle due to work.  The Veteran reported that he has always been one that gives 100%, a type A personality and that causes him to have the occasional panic attack that leads to vomiting.  The Veteran also reported some sadness and emotional withdrawal from others due to his near death experience regarding his surgery in 2006.  

The Board has weighed the positive and negative evidence related the Veteran's claim of entitlement to service connection for PTSD and has concluded that entitlement is not warranted.  The Veteran has been treated for psychiatric disorders for many years.  There is one diagnosis of PTSD in the Veteran's record from a psychology consult in May 2008.  However, this diagnosis does not provide an etiological opinion.  In May 2011, the examiner concluded that the Veteran's PTSD diagnosis in 2008 was related to his medical condition and other non-military related stressors to include moving, a new job and separating from his wife.  Further, the examiner in 2011 ruled out a PTSD diagnosis due to the fact that the Veteran denied any symptoms related to his reported stressors.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Simply stated, while there are indications of PTSD, the best evidence in this case provides highly probative evidence against the claim that the Veteran does not have PTSD at this time.

An Acquired Psychiatric Disorder other than PTSD 

As the Veteran has been diagnosed with an acquired psychiatric disorder other than PTSD, the Board has expanded the Veteran's claim to incorporate these diagnoses into his claim for service connection.  See generally Clemons, 23 Vet. App. 1

While the evidence reveals that the Veteran currently suffers from an acquired psychiatric disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, a psychiatric condition in service.  

Post-service medical records reveal that the Veteran was seen for a psychiatry consult in March 2007.  At the time, he reported that he developed depression in 1992, and was placed on Prozac, which significantly helped his mood and eliminated depressive symptoms.  He reported that he took himself off of the medication and did well for a number of years.  In 2004, the Veteran was diagnosed with bladder cancer and underwent surgery in 2006.  At this consult, the Veteran presented with symptoms of depression related to his surgery and bladder cancer diagnosis.  He reported the first onset of the depressive symptoms began when he was place on Sertraline and this prescription did not work as well as the Fluoxetine.  At the end of the consult, the Veteran was diagnosed with a mood disorder, not otherwise specified.   

In October 2007, the Veteran underwent another mental status examination at the VA in Martinsburg, and he was diagnosed with an adjustment disorder with depressed mood.  The VA psychiatrist continued prescribing Sertraline to the Veteran.  No etiology opinion was associated with this diagnosis.  

In May 2008, the Veteran underwent a VA mental health consult.  The Veteran presented with symptoms of depression, stating that he had done well on Prozac in the past.  He stated that he was currently under stress from his medical problems, separation from his wife, his move to Florida and his new job.  At this examination, the Veteran was diagnosed with Dysthymia, Anxiety disorder, and cyclothymia and placed back on Prozac.  

In May 2011, the Veteran underwent a PTSD Examination, wherein his past psychological history was reviewed and discussed.  At the examination, the Veteran denied symptoms of depression and anxiety because his medications were helping control his mood.  Psychological testing was performed on the Veteran and the results indicated that the Veteran has elevated symptoms of depression and anxiety with many somatic concerns related to his general medical condition.  The examiner reported that he has problems with sleep, can sometimes have low energy and may brood on non-military events from the past.  The examiner diagnosed the Veteran with anxiety, not otherwise specified and that this diagnosis encompassed his anxiety and depression symptoms.  The examiner opined that the Veteran's anxiety is not related to his fear of hostile military enemy activity or any other service connected medical disorder.  This opinion is based on the examiners rationale that the Veteran's long-term focus of treatment has been for anxiety and depression due to general medical condition, providing highly probative evidence against this claim.

Lastly, the Board acknowledges that the Veteran himself has claimed that he suffers from an acquired psychiatric disorder as a result of his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., feeling sad or nervous; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365   (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

Scarring, Secondary to Bladder Cancer 

As noted above, the Veteran claims entitlement to service connection for scarring, as secondary to bladder cancer.  However, the Veteran is not service connected for bladder cancer and there is no claim for bladder cancer currently before the Board.  However, during the Veteran's hearing it appears as if he will be filing a claim for bladder cancer.  As a result, the Board must deny the Veteran's claim for entitlement to service connection for scarring as secondary to bladder cancer and is referring to the RO the Veteran's claim for direct service connection for bladder cancer.  

Dental Disability 

The Veteran claims service connection for a dental disability, to include as secondary to in-service radiation exposure.  Specifically he asserts that his tooth decay and subsequent loss of his teeth is due to his active military service.  

Veteran's law provides special provisions dealing with disability due to radiation exposure.  Service connection for a disability due to ionizing radiation exposure during service may be established in one of three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are fifteen types of cancer, which are presumptively service connected.  38 U.S.C.A. §1112 (c); 38 C.F.R. § 3.309(d)(2).  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Initially, the Board observes that tooth loss or tooth decay is a not a presumptive disease enumerated in 38 C.F.R. § 3.309(d)(2).  As such, regardless as to whether the Veteran was exposed to radiation in active service, service connection may not be presumed in the instant case.  See 38 C.F.R. § 3.307, 3.309.  Therefore, a preponderance of the evidence is against the Veteran's claim for service connection for a dental disability as due to radiation exposure.  

As the Veteran's claim of service connection for a tooth disability as due to radiation exposure fails, the Board will consider whether the evidence demonstrates that the Veteran's claimed disability is otherwise etiologically related to service.  See Combee, supra.  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of direct service connection for a tooth disability must be denied.  

Additionally, the Board would like to observe that although the Veteran has filed a claim for service connection for a dental disability, the U.S. Court of Appeals for Veterans Claims has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  In this regard, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.  One-time dental treatment is available to veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment available for treatable or replaceable missing teeth to one-time treatment only, unless the veteran meets certain criteria or there was in-service dental trauma or a combat dental injury.  See 38 C.F.R. § 17.161(b). 

Those veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) (to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma). There is no time limitation for making application for such treatment.

At the Veteran's hearing, he stated that he was diagnosed with a dental disease while in service.  Post service he states that he began receiving dental treatment immediately and that four years after discharge he had periodontal surgery.  He further states that he was diagnosed with periodontal disease.  Further, the Veteran states that his dentist told him that his dental disability was due to radiation exposure.  See February 2014 Hearing Transcript.  

At his hearing, the Veteran was requested to provide dental treatment records to show evidence of his dental surgery and periodontal disease.  To date, no post service treatment records have been provided. 

A review of the Veteran's service treatment records show that upon induction the Veteran denied any severe tooth or gum trouble.  See January 1967 Report of Medical History.  On the Veteran's July 1970 Report of Medical History he also denied any severe tooth or gum trouble.  A review of the Veteran's in service dental records does not reveal any diagnosis of periodontal disease or any other diagnosis. 

Lastly, the Board acknowledges that the Veteran himself claims that he suffers from dental disability as a result of his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., loss of teeth; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Thus, as there is no medical evidence providing a diagnosis of a dental disability at any point during appeal period, the Veteran's claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  While the Board does not question the Veteran's testimony regarding his dental disability, in the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the Board finds the preponderance of the evidence is against the claim for service connection for compensation and for the purposes of obtaining VA dental treatment; and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.  
Hypertension 

The Veteran's VA treatment records demonstrate a current diagnosis of hypertension.  The current disability element of service connection is well established.  The evidence does not establish that hypertension was "chronic" during the Veteran's active service.  Service treatment records reveal that the Veteran's blood pressure was 124/82 at separation from service, levels that do not indicate hypertension.  See July 1970 Report of Medical Examination; see also 38 C.F.R. § 4.104, Diagnostic Code 7101 ("hypertension" means diastolic blood pressure predominantly 90mm. or greater; "isolated systolic hypertension" means systolic blood pressure predominantly 160mm. or greater).  

Further, there is no evidence of continuity of symptomatology.  The Veteran's VA treatment records show a diagnosis of hypertension in 2006, and he continues to receive treatment for hypertension at a VA medical facility.  There is a lapse of almost 36 years between the Veteran's discharge from service and the first evidence of treatment for hypertension.  See November 2006 VA Treatment Notes.   At the Veteran's hearing, he alleged that he had symptomatology in the years between separation and his diagnosis in 2006 that could indicate that hypertension had been continuously present since service separation.  However, no evidence to support this claim has been presented to the Board.  As a result, the Board concludes that service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b). 

Certain chronic diseases, including hypertensive heart disease, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1970 and there were no identified possible manifestations of hypertension before 2006.  Service connection is not warranted on a presumptive basis.  Id.  

Concerning direct service connection, service treatment records are absent complaints, findings or diagnosis of hypertension or elevated blood pressure during active service.  This significant lapse in time between active service and the first evidence of hypertension weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Veteran has not identified any particular event, injury, or disease to which his hypertension may be related.  He has not offered competent lay evidence, by report of lay observable symptoms, by report of a contemporaneous medical diagnosis, or by describing symptoms supported by a later medical diagnosis.  See Jandreau, 492 F.3d at 1377.  The Veteran's hearing testimony or proffered statements do not identify any basis on which a lay witness could be competent to relate hypertension to any incident of service.  There is no medical evidence that relates hypertension to some incident of service.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for direct service connection.  The Board finds that the Veteran's hypertension is not related to service.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the Board concludes that service connection is not warranted for hypertension on the basis of chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  

Sleep Apnea 

The Veteran asserts entitlement to service connection for sleep apnea.  Specifically he asserts that he has had strange sleep habits ever since the military.  

A review of the Veteran's service treatment records do not reveal any treatment or complaints for sleep apnea or trouble sleeping.  At separation from service, the Veteran denied frequent trouble sleeping.  See July 1970 Report of Medical History.  Post-service medical records do not reveal treatment or complaints of trouble sleeping.  

The Veteran testified at his hearing that he often awakens in the middle of the night and chose work schedules that were conducive to his sleep schedule.  He further stated that he could not sleep in the same room with his wife because of his snoring.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The distinction between sleep apnea, the observations of snoring, and a strange sleep schedule are very significant in this case.  Sleep apnea must be diagnosed with a sleep study, which indicates that even an ordinary clinical examination or observation would not be enough to diagnose sleep apnea.  Evidence that is much more precise is required.  Furthermore, the Veteran would have been asleep for all of the relevant snoring observations.  Thus, he is competent only to report that others have told him about his snoring.  In light of the foregoing, the Veteran is only competent to report observations of snoring, but not sleep apnea.  While this is evidence in favor of the claim, it is of limited probative value.

There is no competent evidence of record diagnosing the Veteran with sleep apnea, nor has the Veteran stated that his sleep apnea is related to some incident or injury in service.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a sleep apnea.  There is no competent evidence or medical opinion in support of his claim that he suffers from such a disorder, and all evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection for a sleep disorder manifested by symptoms of a strange sleep schedule and snoring must be denied.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a sleep disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Testicular Cancer 

The Veteran asserts entitlement to testicular cancer that is directly related to his period of active service.  Specifically, the Veteran is claiming that his testicular cancer is a soft tissue sarcoma due to in service exposure to herbicides.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e) (2013). 

Notice from the National Personnel Records Center verifies that the Veteran had service in the Republic of Vietnam from August 1969 to August 1970, therefore exposure to herbicides is conceded.  However, presumptive service connection is not applicable to the Veteran's claim of service connection for his testicular cancer, as this disability is not one of the disabilities listed in 38 C.F.R. § 3.309(e) that qualifies for presumptive service connection.  

The Veteran claims that this testicular cancer is a soft tissue sarcoma, however; there is no competent medical evidence that defines testicular cancer as a soft tissue sarcoma.  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41,442, 41,449  and 57,586, 57,589 (1996) (the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

As the Veteran's claim of service connection for testicular cancer as due to herbicide exposure fails, the Board will consider whether the evidence demonstrates that the Veteran's claimed disability is otherwise etiologically related to service.  See Combee, supra.  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for testicular cancer must be denied.

Service treatment records to do not reveal and any complaints or treatment for testicular cancer or problems with the testes while in service.  Post service medical treatment records reveal that the Veteran was diagnosed with testicular cancer in 1979.  

Post-service treatment notes from the Mt. Carmel VA shows that Veteran was diagnosed with a malignant tumor of the right testis and underwent an orchiectomy inguinal of the right testis in August 1979.  As such, there is evidence that the Veteran's cancer was not present or manifest within one year of service discharge.  Thus, service connection on a presumptive basis under 38 C.F.R §§ 3.307, 3.309.  Similarly, service connection on the basis of continuity is not warranted.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence establishes that the Veteran's testicular cancer was not present in service, manifest within one year of service, and is not related to any incident of service including herbicide exposure.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002). 

Special Month Compensation 

VA law provides that entitlement to special monthly compensation (SMC) is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013). 

In this case, the evidence shows that the Veteran's right testicle was removed due to testicular cancer.  See August 1979 VA Surgical Notes.  Thus, anatomical loss is shown on the record.  As discussed above, the Board concludes that service connection for testicular cancer is not warranted.  Accordingly, the anatomical loss of a testicle is not the result of a service-connected disability.  The Board concludes that special monthly compensation for loss of a creative organ is not warranted.

As such, the Board finds that the preponderance of the evidence is against the appellant's special monthly compensation claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App.at 55 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated September 2007 and March 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

Additionally, the Veteran testified at a hearing before the Board in February 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                           § 3.103(c)(2).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  During the Veteran's hearing he stated that he was going to submit additional private treatment records from a doctor in Columbus, Ohio that treated him for hearing loss, a doctor that treated the Veteran for his skin disability after he was discharged from service, the doctor who performed periodontal surgery on the Veteran, and treatment notes related to his acquired psychiatric disability.  However, to date the Board has not received any additional medical records related to the service connection claims before the Board at this time.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was afforded a VA examination related to his service connection claims of an acquired psychiatric disorder, hearing loss, and skin disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the claim for service connection for an acquired psychiatric disorder, hearing loss and a skin disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's service connection claims related to his dental disability, scarring, hypertension, sleep apnea, and testicular cancer, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates a nexus of the Veteran's claims of a dental disability, scarring, hypertension, sleep apnea, or testicular cancer, and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

ORDER

Entitlement to service connection for a skin disability is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.  

Entitlement to service connection for scarring, as secondary to non-service connected bladder cancer is denied.  

Entitlement to service connection for a dental disability for the purposes of compensation and VA outpatient dental treatment is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for testicular cancer, seminoma of the testes with right orchiectomy is denied.  

Entitlement to SMC based on the anatomical loss of a creative organ is denied.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


